This is an appeal from an order of the District Judge of Harris County setting bail in the amount of $5,000.00 in cause No. 43758 in the District Court of said county, in a case wherein the relator is charged with the offense of robbery by the use of firearms.
The same relator is now being held in default of bail in the total sum of $11,000.00 in three other cases, none of which bonds have yet been made, and after going over the record in this cause, and carefully scrutinizing the testimony relative to this instant case, and the identifying of the relator therewith, we are of the opinion that the amount of bail herein demanded of relator is excessive, and should be reduced to the sum of $1500.00.
This cause will therefore be reversed, and the relator's bond herein set at $1500.00, to be conditioned as required by law.
Order reversed and bond reduced.